Citation Nr: 1224444	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  04-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed kidney disorder, including glomerulonephritis with hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
\

INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971 and from April 1975 to July 1978.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the RO.  

The Board remanded the case to the RO in February 2007 for additional development of the record.

In February 2006, the Veteran testified at a hearing at the RO before a Veterans Law Judge who subsequently retired.  

In June 2009, the Veteran was advised of his right to another hearing pursuant to 38 C.F.R. § 20.707.  In a written statement in June 2009, he requested another hearing at the RO.

Accordingly, the Board remanded the case to the RO in July 2009.  The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing has been associated with the claims file.  

In February 2010, the Board remanded the case to the RO for additional development, to include affording the Veteran a VA examination.

In March 2012 rating decision, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD) with obsessive compulsive disorder and anxiety and assigned an evaluation of 30 percent effective on November 13, 2000.  

The action constituted a full grant of the benefit sought, and the claim is no longer pending for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

Where the Board's remand orders were not substantially complied with, the Board itself errs in failing to insure compliance. In such situations the Board must remand back to RO for further development.  Id. 

In the present case, the Board previously remanded the Veteran's claim in February 2010 for further evidentiary development.

In the remand, the Board instructed the RO to send a letter advising the Veteran of the information and evidence necessary to substantiate the remanded claim, as required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  The RO accomplished this action with a notice letter sent to the Veteran in June 2010.  

The Board's February 2010 remand also instructed the RO to obtain and associate with the claims file all outstanding treatment records.  In compliance with the remand directives, the RO obtained VA treatment records dated from January 2009 to September 2011.

Furthermore, the February 2010 remand instructed the RO to afford the Veteran a VA examination to determine the nature and likely etiology of the claimed kidney disorder.  The remand directed:

a)  The examiner should provide a detailed account of all current manifestations of the Veteran's kidney disorder, to include hypertension.  The examiner should specify the diagnosis or diagnoses.

b)  Does the Veteran have a current kidney disease(s) that clearly and unmistakably existed prior to his period of active duty from July 1971 to November 1971?  The examiner should understand that "clear and unmistakable" means the issue is undebatable.

c)  If a kidney disorder preexisted the Veteran's period of active service beginning in July 1971, is it clear and unmistakable that the disease process was not aggravated by either his period of active duty from July 1971 to November 1971 or his period of active service from April 1975 to June 1978?

d)  Without regard to whether the Veteran has a kidney disorder that preexisted his active service (or underwent an increase in severity therein), is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current disability (to include hypertension) is etiologically related to a kidney disease diagnosed during either period of his active service?

The Veteran was afforded a VA examination in August 2010.  Although the examiner opined that it was less likely than not that the Veteran's renal failure was caused by or related to his service, the examiner failed to provide the opinion as requested.

The August 2010 examiner noted that the Veteran was "rejected for Navy service one year prior to his short stint in the [Marine Corps] due to protein in his urine."  He also noted that the Veteran had a family history of renal disease.  He concluded that it was most likely that his renal disease existed prior to service.  

However, the examiner did not provide an opinion as to whether the Veteran's current diagnosis "clearly and unmistakably existed prior to his period of active duty from July 1971 to November 1971" and if so, whether it was "clear and unmistakable that the disease process was not aggravated by either his period of active duty from July 1971 to November 1971 or his period of active service from April 1975 to June 1978."

Accordingly, the Board finds that there has not been substantial compliance with its February 2010 remand. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA. 

Hence, in addition to the requested actions, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the claim. 

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action in order to attempt to obtain copies of all outstanding VA treatments records for the period dated since September 2011 and associate them with the claims file. 

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for the August 2010 VA examiner to review the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  If the August 2010 VA examiner is unavailable, another examiner should be asked to provide the requested opinions.  The examiner should specifically offer an opinion as to the following: 

(a)  Does the Veteran have current kidney disease(s) that clearly and unmistakably existed prior to his period of active duty from July 1971 to November 1971?

(b)  If a kidney disorder preexisted the Veteran's period of active service beginning in July 1971, is it clear and unmistakable that the disease process was not aggravated by either his period of active duty from July 1971 to November 1971 or his period of active service from April 1975 to June 1978?  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles. 

3.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall, supra. 

4.  After completing all indicated development, and undertaking any further development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



